Citation Nr: 1043088	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO. 05-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to a rating in excess of 30 percent for status post 
total right knee replacement.

Entitlement to an initial rating in excess of 10 percent for 
chronic right hip strain.

Entitlement to an initial evaluation in excess of 10 percent for 
right lateral cutaneous neuritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to December 
1968.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In May 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) for further development.  

The Board is cognizant that in that a claim for a total rating 
based on unemployability due to service- connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the 
instant case, however, the Veteran has not expressly raised a 
claim for a TDIU and a claim for TDIU is not reasonably raised by 
the record.  In this regard, the Board notes that although the 
Veteran has reported that he retired from his job as a surveyor 
due to his knee disability in the 1990s, he has not asserted that 
the knee disability would preclude him from obtaining another 
form of substantial gainful employment.  


FINDINGS OF FACT

1.  The Veteran's service connected status post total right knee 
replacement is not manifested by severe pain or severe weakness; 
however, slight instability, but no more, of the right knee is 
shown.

2.  The Veteran's right hip disability is manifested by arthritis 
with painful motion; compensable limitation of flexion, 
extension, abduction and adduction are not shown; malunion of the 
femur at the hip joint is not shown; and non-union of the femur 
is not shown.  

3.  The Veteran's right lateral cutaneous neuritis is manifested 
by numbness; loss of reflexes, muscle atrophy and constant pain 
are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status 
post total right knee replacement are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45 4.71a, Diagnostic Code 5055 (2010).  

2.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a separate 10 percent, but no higher, rating for 
right knee disability based on instability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2010).

3.  The criteria for an initial rating in excess of 10 percent 
right hip strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5251, 5252, 5253, 5255 (2010). 

4.  The criteria for an initial rating in excess of 10 percent 
for right lateral cutaneous neuritis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8626, 8629, (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide. 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In regard to the Veteran's claims for higher initial ratings for 
right lateral cutaneous neuritis and chronic right hip strain, 
the Board notes that in cases in which service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated; it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-91 (2006); see 
also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

In regard to the Veteran's claim for increase for right knee 
disability, by way of a November 2004 VA notice letter, the RO 
informed the Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties for 
obtaining the information and evidence.  Additionally, in a March 
2006 letter, the Veteran was provided notice that disability 
ratings are assigned based on consideration of the nature and 
symptoms of the Veteran's condition, the severity and duration of 
the symptoms and the impact of the condition on employment in 
accordance with Dingess/Hartman, 19 Vet. App. at 490-91.  The 
Board notes that although the totality of the required notice was 
not provided until after this claim was initially adjudicated, 
the claim was subsequently re- adjudicated in a January 2008 
supplemental statement of the case (SSOC), thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective 
action is necessary.

Regarding the duty to assist, the Veteran's service treatment 
records have been obtained, as have records of relevant post- 
service private and VA medical treatment.  The Veteran has also 
received VA and QTC medical examinations.  The reports of these 
examinations, taken together with other evidence of record, 
contain descriptions of impairment sufficient for the proper 
evaluation of his disabilities.  No further development action is 
required.

II.  Factual Background

An August 2003 rating decision granted a 100 percent rating for 
the Veteran's right knee disability effective July 22, 2003 and a 
subsequent 30 percent rating effective September 1, 2004.  The 
decision noted that the Veteran underwent a total right knee 
arthroplasty on July 22, 2003 and that an evaluation of 100 
percent is assigned for 13 months following such replacement of 
the knee joint.  The decision also noted that the 30 percent 
rating assigned from September 1, 2004 was the minimum rating 
that can be assigned following prosthetic replacement of the knee 
joint.  

In a statement received in October 2004, the Veteran indicated 
that after the knee replacement surgery, he was with a lot of 
pain and discomfort.  He noted that he experienced continuous 
burning and itching, along with the pain.  He indicated that he 
was in as much pain as prior to the surgery. 

A September 2004 VA orthopedic physician's note reflects that the 
clinical alignment of the Veteran's right knee appeared to be in 
mild varus.  There was trace effusion and no erythema or warmth.  
The knee range of motion appeared painless, from 0 to 115 
degrees. 

VA orthopedic progress notes from September 2004 and November 
2004 show ongoing treatment and evaluation of right knee 
disability.  The Veteran generally complained of right lateral 
knee to thigh numbness/pain.  Range of motion was found to be 
limited to as little as 10 degrees extension and - flexion.  In 
September 2004, there was trace effusion and the knee was noted 
to be in mild varus.  A November 2004 VA orthopedic physician's 
note reflects that flexion of the knee was to 110 degrees, and 
the knee was stable to varus and valgus stress.  

On December 2004 QTC medical examination, the Veteran reported 
that he had done fairly well since his surgery but still had 
chronic pain in the right knee that was worse with all weight-
bearing activity.  He reported chronic pain rated 4 or 5/10 with 
aggravations up to 8 or 9/10 with weight bearing.  
Musculoskeletal examination revealed an antalgic gait, limping on 
his right leg.  He did not require the use of any assistive 
devices for ambulation.  

Examination of the right knee revealed that range of motion was 
diminished with flexion limited to 120 degrees and extension to 0 
degrees.  Range of motion was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.  It was 
limited primarily due to pain but also the Veteran was just 
mechanically unable to flex beyond 120 degrees.  There was no 
evidence of ankylosis of the knee.  Neither knee had any evidence 
of subluxation, locking or effusion but both knees had crepitus.  

The examiner diagnosed the Veteran with right knee arthritis, 
status post total arthroplasty.  The examiner commented that the 
Veteran had some diminished range of motion and decreased weight-
bearing capabilities.  He noted that the Veteran could 
occasionally climb, kneel, bend and stoop, but that he would be 
very slow doing all of these activities.  Although the Veteran 
had chronic pain in his knee and an antalgic gait, he was 
ambulatory without any assistive devices.  The examiner noted 
that the veteran was able to care for himself and perform all 
usual activities of daily living but would need to significantly 
limit all weight-bearing activity as tolerated.  

In a March 2005 Notice of Disagreement, the Veteran indicated 
that he was experiencing severe pain between his right knee and 
hip.  He indicated that the pain was so severe that he could not 
sleep on his right side and could only lie in that position for 
about 5 to 10 minutes at a time.  He also noted that the pain was 
just as severe as prior to the knee replacement surgery.  

A March 2005 VA orthopedic physician's note reflects that range 
of motion of the right knee was found to be from 3 degrees 
extension to 110 degrees flexion.  The knee was stable to 
varus/valgus stress and range of motion was painless.  

An August 2005 VA physical therapy evaluation showed that the 
Veteran had good flexion at the knee but had an extension lag of 
10 degrees.  He also had surprising weakness of the right hip 
flexors.  Right knee range of motion was 10 degrees extension to 
120 degrees flexion and hip range of motion was flexion to 100 
degrees, abduction to 25 degrees, internal rotation to 15 degrees 
and external rotation to 25 degrees.

VA orthopedic progress notes from September 2005 to August 2006 
show continued complaints of right lateral knee to thigh 
numbness/pain.  Range of motion of the knee was limited to as 
little as 10 degrees extension to 110 degrees flexion.  In 
September 2005, the knee was found to be stable with no pain on 
palpation other than the lateral aspect.  In June 2006, the knee 
was also stable to varus/valgus stress and there was minimal 
effusion.  An X-ray showed well positioned components on the 
right.  In August 2006, mild valgus instability was found.  There 
was also hypoesthesia to light touch in the autonomous zone of 
the leg.  In October 2006, the Veteran complained of progressive 
pain in the right knee, primarily with ambulation.    

In an April 2006 statement, the Veteran indicated that he 
experienced a tenderness around the whole knee and numbness, 
which went from his right knee to his right hip.  There was also 
a lot of pain around the right hip and he could not fully extend 
his right leg, which was a constant source of pain.   

In a September 2006 letter, a private orthopedic surgeon 
indicated that it was his medical opinion that the Veteran had a 
loose right knee arthroplasty that should be considered for 
revision.  The physician noted that the Veteran had significant 
instability in the knee joint, which was going to require 
surgical intervention. 

On October 2006 QTC examination, the Veteran reported that he had 
been experiencing a burning and numbness sensation from the hip 
to the knee.  He also had been experiencing continuous pain in 
the knee joint.  He indicated that he could stand for only about 
five minutes and could walk for only about 15 minutes.  He had 
difficulty getting into the upright position from sitting.  He 
could walk up one flight of stairs or down one flight of stairs 
but with some difficulty.  He used a cane most of the time when 
he was outside.  When inside, he could get around without the use 
of a cane.  

Examination of both knees was within normal limits.  There was no 
recurrent subluxation, locking pain, joint effusion or crepitus 
bilaterally.  There was no ankylosis bilaterally.  With 
repetitive use, there was pain, fatigue, weakness, lack of 
endurance and incoordination in the right knee.  The maximum 
impact was due to pain.  There was no additional limitation of 
motion on repetitive use.  There was slight anterior and 
posterior cruciate ligament instability and mild tenderness with 
pressure over the medial meniscal area of the knee.  The 
pertinent diagnosis was right knee arthritis, status post 
arthroplasty.  The examiner commented that the Veteran was able 
to carry out his usual and normal daily activities.  

 A January 2007 VA orthopedic progress note shows that the 
Veteran was complaining of right knee pain aggravated by walking 
and weight-bearing and relieved by sitting and taking weight off 
the weight bearing leg.  Physical examination showed range of 
motion from five degrees extension to 130 degrees flexion.  

A January 2007 VA three phase bone scan produced a diagnostic 
impression of stable right knee total knee replacement without 
evidence of motion of the prosthetic components or other acute 
abnormality.  

A February 2007 VA orthopedic surgery progress note shows that 
the Veteran pointed to the lateral aspect of the distal femur as 
the area of most discomfort and states that his pain radiated 
proximally along the lateral thigh.  Physical examination showed 
range of motion from 10 degrees extension to 120 degrees flexion.  
There was a 3 to 4 millimeter opening with varus and valgus 
stress and a 1 to 2 millimeter medial and lateral opening at 90 
degrees flexion.  

On May 2007 QTC examination, the examiner evaluated the Veteran 
for right hip problems and numbness on the lateral aspect of the 
right thigh.  The Veteran reported that the numbness was 
permanent.  He also had a constant dull ache in the right hip, 
which would become sharp pain if he engaged in prolonged weight 
bearing activity.  Physical examination of the right hip showed 
diminished range of motion with flexion limited to 110 degrees 
with pain beginning at 90 degrees, full extension at 30 degrees, 
full abduction to 45 degrees, external rotation to 60 degrees and 
internal rotation to 40 degrees.  Range of motion was not 
additionally limited by pain, fatigue, lack of endurance or 
incoordination after repetitive use.  

Neurological examination showed that there was decreased 
sensation along the right lateral thigh.  Motor strength was 5/5 
in all muscle groups.  A right hip X-ray was normal.  The 
diagnoses were right hip strain and neuritis of the right lateral 
femoral cutaneous nerve, secondary to right knee surgery 
anesthesiology complications.  An August 2007 VA orthopedic 
progress note reflects that the Veteran's knee was found to be 
stable with varus/valgus stress, that it opened 3mm with valgus 
stress at full extension and that it opened 6 to 8 mm with valgus 
stress at 30 degrees flexion.  There was tenderness to palpation 
about the lateral aspect of the femoral component with a tender 
fold of synovium that could be palpated as before.  There was no 
tenderness to palpation of the proximal tibia or patella.  An X-
ray showed that the components of the knee replacement were 
stable with no evidence of loosening.  

On November 2007 QTC examination, the Veteran complained of 
severe pain in the right knee.  He took Darvocet daily to deal 
with the pain.  He also took Ibuprofen as needed and avoided 
prolonged weight bearing as much as possible.  

Physical examination revealed an antalgic gait and crepitus of 
both knees with movement.  There was no evidence of subluxation, 
redness, effusion or ankylosis in either knee.  Range of motion 
of the right knee was from 0 degrees extension to 130 degrees 
flexion with pain beginning at 110 degrees.  Range of motion was 
not additionally limited by pain, fatigue, lack of endurance or 
incoordination.  Examination of the anterior and posterior 
cruciate ligaments and the medial and lateral collateral 
ligaments and the medial and lateral menisci showed no 
abnormalities.  The diagnosis was right knee arthritis status 
post total arthroplasty.  The examiner commented that the Veteran 
had a history of severe arthritis in his right knee.  After his 
total knee replacement, he still had chronic pain that required 
narcotic strength medications.  Although he was able to walk 
without any assistive devices, he was advised to avoid prolonged 
weight bearing activities as much as possible.  He required long 
term medication use to deal with the pain in his knee.  

A February 2008 VA outpatient orthopedic progress note reflects 
that the Veteran reported pain located along the lateral edge of 
the distal femur, which limited his activities.  The Veteran 
reported that the area hurt when moving from flexion to 
extension.  Physical examination showed range of motion from 0 
degrees flexion to 130 degrees extension.  

An April 2008 private orthopedic progress note reflects that the 
Veteran was complaining of pain in both knees.  Physical 
examination revealed that the Veteran continued to have a 
ligamentous laxity in his total right knee ligamentous 
arthroplasty.  Additionally, he described instability symptoms 
and was noted to have an effusion in the right knee.  He also had 
chronic complaint of pain in the right leg, thigh and calf.  
Further, he was noted to have flexion-extension gap instability.  
The pertinent diagnosis was ligamentous laxity with instability 
complaints status post right total knee arthroplasty.  

In a June 2008 statement, the Veteran indicated that he was 
having severe pain in his right knee at all times and the knee 
would give way at times, resulting in near falls.  Also, his 
right hip was in a state of constant pain to the point where he 
could barely get up from the sofa. Additionally, he walked with a 
very noticeable limp.  

A July 2008 VA bone scan produced a diagnostic impression of no 
increased tracer activity, suggesting loosening of hardware or 
infection of bone and non-specific blood flow in the right calf 
compared to the left.  

August 2008 to June 2009 VA orthopedic progress notes reflect 
continued complaints of right knee, thigh and hip pain. Range of 
motion was limited to as little as 10 degrees extension and 105 
degrees flexion.   In August 2008, it was noted that the Veteran 
had been scheduled for twelve sessions of physical therapy for 
his knee.  In October 2008, it was noted that the Veteran 
completed 9 sessions and found that his knee pain had decreased 
from around 8 out of 10 to around 5 out of 10.  However, he 
continued to have IT band tightness and overall, he indicated 
that he felt about the same.  A December 2008 VA orthopedic 
surgery note reflects that the Veteran reported difficulty 
standing up from the toilet or sofa, difficulty with stairs and 
difficulty with standing for long periods.  The knee was stable 
to varus/valgus stress and was minimally tender to palpation.  An 
X-ray showed no signs of loosening with the exception of a small 
lucency around the tibial plate.  Additionally, a sunrise view 
showed patellar subluxation and impingement with prosthesis.  
Surgical options were discussed, including possible lateral 
release, patellar revision and total knee revision.  

A February 2009 VA prosthetics request shows that a patellar 
strap was requested and the Veteran was instructed to wear the 
brace when walking.  In March 2009, it was noted that the 
Veteran's symptoms were unchanged since December 2008.  Physical 
examination showed a large effusion and increased medial laxity 
in extension (firm endpoint).  It also showed that the patella 
was tracking with some crepitus.  In June 2009 it was noted that 
the Veteran took ibuprofen for his knee with some benefit and had 
tried capsaicin cream in the past with some relief.  There was a 
large effusion of the right knee and increased medial laxity in 
extension.  Also, the patella tracked with some crepitus.  The 
examining physician noted that the Veteran's problem was related 
to patella maltracking with an internally rotated femur.  He 
indicated that if the Veteran could get his HgAlc content under 
7, he would consider revision of the total knee replacement.  
    
In April 2009 argument, the Veteran's representative indicated 
that the Veteran asserted that his neuritis was at least 
moderately disabling as he experienced numbness of the entire 
lateral thigh.  Regarding the hip, the representative argued that 
the range of motion of the right hip during the May 2007 VA 
examination was noted to be only to 30 degrees of extension and 
110 degrees of flexion with pain at 90 degrees.  The 
Representative thus asserted that the Veteran's painful hip 
disability was more than "mild" in nature.  

Regarding the knee, the representative argued that the evidence 
seemed to entail a severe disability, with significant chronic 
pain, deserving of a rating in excess of 30 percent.  The Veteran 
was taking narcotic medication for pain management and the 
November 2007 VA examiner noted that this would continue to be a 
necessity for the remainder of the Veteran's life.  Also, the 
pertinent examination reports showed that the Veteran reported an 
inability to stand for longer than five minutes and an inability 
to walk for more than 15 minutes.  Additionally, the Veteran 
indicated that he was in constant pain and experienced increased 
pain, fatigue, weakness, lack of endurance and incoordination 
upon repetitive use of the knee.  Further, the representative 
argued that the Veteran was clinically found to experience 
instability of the knee, including during the October 2006 VA 
examination where it was noted that he had instability of the 
anterior and posterior cruciate ligaments, during the May 2007 VA 
examination, during a May 2008 private medical visit.

On August 2009 VA examination, the Veteran reported that he 
continued to experience chronic right knee pain and lateral thigh 
pain.  Regarding the right hip, he reported that since his 
surgery he had developed a hitch in that he elevated his right 
hip during the swing phase to accommodate for decreased range of 
motion.  This would leave his hip sore sometimes.  The Veteran 
reported right knee deformity, giving way, pain, stiffness, 
weakness, incoordination and decreased speed of joint motion.  He 
also reported repeated effusions, warmth, swelling and 
tenderness.  He indicated that the condition affected the motion 
of the joint and that he experienced severe flare-ups of joint 
disease weekly, which would affect the motion of the joint and 
would last for a number of hours.  The precipitating factors for 
the flare-ups were increased activity, standing and weather.  

Regarding the hip, the Veteran reported experiencing warmth, 
swelling and tenderness, which affected the motion of the joint.  
He also reported severe flare-ups on a weekly basis lasting a 
number of hours.  The precipitating factors for the flare-ups 
were standing and weather.  He noted that there was a 25% loss of 
motion during a flare-up and he would avoid standing as much as 
possible.  Additionally, hip discomfort would awaken him at night 
and cause increased pain.  He indicated that the he experienced 
stiffness, decreased speed of joint motion, fatigue and decreased 
endurance.  

The Veteran reported that he was unable to stand for more than a 
few minutes and unable to walk more than a few yards.  He used 
orthotic inserts and a cane at all times.  He also noted that he 
had a knee brace but could not tolerate it due to increased pain.  
He experienced near falls about once a month.  

Physical examination revealed an antalgic gait with poor 
propulsion.  There was also had a hitch due to insufficient range 
of motion.  Additionally there was an abnormal right shoe pattern 
with increased wear in the mid foot and mid arch where he was 
shuffling on his feet.  Examination of the knee showed bony joint 
enlargement, effusion, heat, tenderness, pain at rest, weakness, 
abnormal motion and guarding of movement.  The knee clicked and 
snapped but there was no grinding or instability.  There was 
abnormal tracking of the patella and the meniscus was surgically 
absent due to the total knee replacement.  The examiner noted 
that there was moderate weakness of the knee prosthesis.

Range of motion testing of the right knee showed that there was 
objective evidence of pain on motion.  Flexion was to 112 degrees 
and extension was limited to 15 degrees.  There was also 
objective evidence of pain following repetitive motion but no 
additional limitations after three repetitions of range of 
motion.  The right leg was found to be 1 inch shorter than the 
left.  Additionally, there was pain on palpation of the greater 
trochanter and with deep palpation in the area posterior to the 
greater trochanter in the deep soft tissue.    

Examination of the hip revealed tenderness, pain at rest and 
abnormal motion.  Range of motion of the right hip was 80 degrees 
flexion, 12 degrees extension and 30 degrees abduction.  The 
Veteran could cross the right leg over the left and could point 
the toes out past 15 degrees.  An X-ray showed that the right hip 
was in normal anatomic alignment with mild degenerative changes 
and no evidence of fracture.  However, the examiner had a high 
clinical concern of a fracture and noted that an MRI of the 
pelvis should be considered.  

Additionally, the examiner noted that the Veteran was retired 
from his prior job as a land surveyor assistant back in 1995.  
The Veteran indicated that he had retired as a result of his 
right knee disability.  The examiner found that the Veteran's 
right knee disability prevented sports, had a severe effect on 
chores, shopping and exercise, had a moderate effect on 
traveling, bathing, dressing and driving, had a mild effect on 
recreation, and had no effect on feeding, toileting or grooming.  
The examiner found that the Veteran's right hip disability, 
diagnosed as antalgic gait affecting right hip motion had a 
moderate effect on exercise and sports, a mild effect on chores, 
shopping, recreation, traveling, dressing and driving, and no 
effect on feeding, bathing, toileting or grooming.  

In a separate August 2009 VA peripheral nerves examination, the 
examiner noted that the veteran had had lateral thigh dyesthesia 
and numbness from the knee to the hip after his knee replacement 
surgery in 2003 and that evaluations and interventions had been 
unsuccessful in resolving pain.  It was noted that the Veteran 
walked with a cane and took a daily narcotic.  He also would 
apply capsaicin cream to the knee and lateral thigh 2 to 3 times 
per week. 

Physical examination revealed that the right quadriceps group of 
muscles was affected by the nerve dysfunction, particularly the 
vastus lateralis.  The examiner noted that the nerve affected was 
the lateral femoral cutaneous nerve and that no motor function 
would be related to this nerve, only sensory function.  Quadricep 
muscle strength was found to be 4/5.  Regarding sensory function 
of the right lower extremity, vibration was normal and there was 
decreased pain sensation and sensation to light touch.  
Additionally, there were paresthesias with a burning, sometimes 
tingling sensation.  The examiner noted that the Veteran's gait 
was abnormal due to his knee.  The examiner also noted that 
electrodiagnostic testing in October 2004 had shown a history 
consistent with a diagnosis of meralgia paresthetica.  

The examiner diagnosed the veteran with meralgia paresthetica or 
neuralgia of the lateral femoral cutaneous nerve.  She also 
diagnosed him with diabetic neuropathy.  She found that the 
problem resulted in nerve dysfunction and that neuritis and 
neuralgia were present but that paralysis was absent.  
Additionally, she found that the problem had a moderate effect on 
chores, shopping, exercise and sports, a mild effect on 
recreation, traveling, and dressing, and no effect on feeding, 
bathing, toileting or grooming.   

An August 2009 VA orthopedic progress note reflects that the 
Veteran reported that he particularly had knee pain going up and 
down stairs and that he was having trouble sleeping.  Physical 
examination revealed a large effusion on the right side of the 
knee with ballotable patella and mild crepitus.  There was 
flexion instability when seated.  Range of motion was from 10 
degrees extension to 90 degrees flexion when seated.  There was 
mild varus instability when supine.  There was also a 5 degree 
flexion contracture bilaterally and strength was noted to be 
normal.  An X-ray showed lateral patellar subluxation on the 
sunrise view.  There was no loosening or lucencies.  The examiner 
noted that the combination of patellar maltracking, flexion 
instability and effusion were suggestive of internal rotation of 
the femur.  A CT scan to confirm the internal rotation of the 
femur was planned.  The Veteran was also scheduled to return in 
January for evaluation of revision of the total knee replacement, 
as long as his blood sugars were controlled and the CT scan 
suggested internal rotation.  

A May 2010 VA orthopedic progress note reflects that the Veteran 
needed revision of his knee replacement but his HgAlc level had 
been too high. 



III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, 
however, that staged ratings are not warranted here, as the 
degree of impairment due to the Veteran's disabilities has not 
varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



IV.  Analysis

A.  Right knee disability

The Veteran's status post total right knee replacement is rated 
under Diagnostic Code 5055, for prosthetic knee replacements.  
38 C.F.R. § 4.71a.  Under this Code, a 100 percent evaluation is 
assigned for one year following implantation of the prosthesis.  
Thereafter, if chronic residuals consisting of severe painful 
motion or weakness in the affected extremity are present, a 60 
percent rating is warranted.  For intermediate degrees of 
residual weakness, pain or limitation of motion, the disability 
is rated by analogy to diagnostic codes 5256, 5261, or 5262. The 
minimum rating is 30 percent.  38 C.F.R. § 4.71a, Code 5055. 

The evidence of record does not establish that the Veteran 
experiences severe painful motion or severe weakness of the right 
knee.  In this regard, the August 2009 VA examiner specifically 
found that the Veteran had moderate weakness of the knee 
prosthesis and there is no other evidence of record suggesting 
that any weakness experienced by the Veteran is more than 
moderate.  Also, while the Veteran has at times described his 
knee pain as severe, the objective medical evidence of record 
does not establish the presence of severe knee pain.  Notably, 
although the August 2009 VA examiner found that there was 
objective evidence of pain on motion, there is no indication that 
the pain was severe in degree and the pain did not result in any 
additional limitation of motion after three repetitions.   
Similarly, the other objective medical evidence of record, 
including the records of VA orthopedic treatment and the QTC 
examination reports, does not establish that the Veteran's right 
knee pain is severe.  

Although the May 2007 QTC examiner found that the pain would 
require continued use of narcotic medication, the Board finds 
that overall the evidence indicates that the pain is not severe 
as it does not result in a severe loss of function.  In this 
regard, while the August 2009 VA examiner found that the 
Veteran's right knee disability prevented sports and had a severe 
effect on chores, shopping and exercise, he also found that the 
disability only had a moderate effect on traveling, bathing, 
dressing and driving; a mild effect on recreation; and no effect 
on feeding, toileting or grooming.  Accordingly, despite the 
Veteran's report of severe knee pain at times and the QTC 
examiner's finding of a significant level of right knee pain, the 
Board finds that given the level of the Veteran's retained 
function, the weight of the evidence is against a finding that 
his pain level is severe.  

Consequently, given that neither severe pain nor weakness have 
been shown, a higher, 60 percent rating is not warranted for the 
Veteran's status post total right knee replacement.  38 C.F.R. 
§ 4.71a, Code 5055.

Accordingly, the Board must consider whether a rating in excess 
of 30 percent may be assigned by analogy to Diagnostic Codes 
5256, 5261 and/or 5262.  38 C.F.R. § 4.71a.  As ankylosis of the 
right knee has not been shown, a rating under Diagnostic Code 
5256 is not warranted.  Also, as the Veteran's right knee 
extension has not been shown to be limited to less than 10 
degrees, there is no basis for assigning a rating in excess of 30 
percent for limitation of extension under Code 5261.  
Additionally, as nonunion or malunion of the tibia and fibula has 
not been shown, there is no basis for assigning a rating under 
Code 5256.  38 C.F.R. § 4.71a.

The Board notes, however, that a separate rating, in addition to 
the minimum 30 percent rating for right knee replacement, may be 
assigned on the basis of instability and/or subluxation of the 
knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a; See also 
VAOPGCPREC 23-97.  Under Code 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent rating is warranted for moderate 
subluxation or lateral instability, and a 30 percent rating is 
warranted for severe subluxation or lateral instability.  

In the instant case, the Veteran has been shown to have either 
slight instability or slight recurrent subluxation of the knee on 
numerous occasions.  In September 2004, it was noted that the 
right knee appeared to be in mild varus; in August 2006 mild 
valgus instabilility was noted; in October 2006, the right knee 
was found to have slight anterior and posterior cruciate ligament 
instability; in April 2008 ligamentous laxity with instability 
complaints was noted; in December 2008, an X-ray showed patellar 
subluxation; in March 2009 and June 2009, the right knee was 
found to have some medial laxity in extension; and in August 2009 
abnormal tracking of the right patella was noted, along with 
flexion instability when seated and mild varus instability when 
supine.  Accordingly, the Board finds that a separate 10 percent 
rating is warranted for mild instability and/or subluxation for 
the entire appeal period.  A higher, 20 percent rating is not 
warranted, as the objective medical evidence does not show a 
higher, moderate level of instability or subluxation.  In this 
regard, although the -QTC examiner described the Veteran's right 
knee instability as significant, he did not point to any specific 
functional limitations associated with this problem.  
Consequently, as the other evidence of record does not tend to 
suggest moderate functional limitations resulting from the noted 
instability, the Board finds that a 10 percent rating for slight 
functional limitations resulting from the instability more 
closely approximates the Veteran's level of impairment.  
38 C.F.R. § 4.7.   
 
A Veteran may also receive separate ratings for limitation of 
extension and flexion of the leg, if so warranted. VAOPCGPREC 9-
04.  However, in the instant case there is no evidence of a 
compensable level of limitation of flexion under Code 5260 at any 
time during the appeal period.  Accordingly, a separate rating 
under this Code is not warranted.  38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 
202 (1995).  Although the October 2006 QTC examiner did find that 
there was some degree of right knee pain, fatigue, weakness, lack 
of endurance and incoordination on repetitive use, with the 
maximum impact coming from pain, he did not find that there was 
any additional limitation of motion on repetitive use.  
Additionally, the May 2007 and November 2007 QTC examiners, and 
the August 2009 VA examiner did not find that there was any 
additional limitation of motion on repetitive use.  Accordingly, 
the Board finds that the existing 30 percent rating, combined 
with the separate 10 percent rating for instability/subluxation, 
adequately takes into account the Veteran's functional loss.



B.  Right hip disability

The Veteran's right hip disability is rated as ten percent 
disabling under Diagnostic Code 5003 for degenerative arthritis.  
This Code requires that degenerative arthritis, be rated 
according to the limitation of motion of the affected joints, if 
such would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
rating is assigned for arthritis with X-ray involvement of 2 or 
more major joints or 2 or more minor joint groups. A 20 percent 
rating is assigned for arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more major joint 
groups, with occasional incapacitating exacerbations.  Id.  

In turn the Diagnostic Codes for rating limitation of motion of 
the hip include Code 5251 for limitation of extension of the 
thigh, Code 5252 for limitation of flexion of the thigh and Code 
5253 for impairment of the thigh.  Under Code 5251, a 10 percent 
rating is available for thigh extension limited to 5 degrees.  
Under Code 5252, a 10 percent evaluation is assigned for flexion 
limited to 45 degrees; a 20 percent evaluation is assigned for 
flexion limited to 30 degrees; a 30 percent evaluation is 
warranted for flexion limited to 20 degrees; and a 40 percent 
evaluation is assigned for flexion limited to 10 degrees.  Under 
Code 5253, limitation of rotation of the thigh, where the toe 
cannot rotate out more than 15 degrees warrants a 10 percent 
rating; limitation of adduction, where the individual cannot 
cross his or her legs, warrants a 10 percent rating; and 
limitation of adduction where motion is lost beyond 10 degrees 
warrants a 20 percent rating.  

In the instant case, limitation of the hip/thigh is not shown to 
be compensable under any of the above rating codes.  Notably, on 
August 2009 VA examination, extension of the hip/thigh was to 12 
degrees and flexion was to 80 degrees, findings that are 
reflective of the assignment of noncompensable ratings under Code 
5251 and 5252 respectively.  Additionally, the Veteran was able 
to cross the right leg over the left and could point the toes out 
past 15 degrees, findings reflective of the assignment of a 
noncompensable rating under Code 5252.  Further, abduction was 
found to be to 30 degrees, and thus this type of motion was not 
lost past 10 degrees, a necessary requirement for assigning a 
higher, 20 percent, under Code 5253 for limitation of abduction.  
Additionally, none of the prior hip range of motion findings of 
record shows significant enough limitations to warrant a 
compensable rating.  Thus, in sum, as the Veteran's limitation of 
thigh/hip motion is not shown to be compensable under any of the 
applicable diagnostic codes and as only one joint (i.e. the hip) 
is encompassed by this service-connected disability, there is no 
basis for assigning a rating in excess of 10 percent for the 
right hip disability under Diagnostic Code 5003.  

The Board also notes that it appears that the Veteran may have an 
internal rotation of the femur.  Accordingly, the Board has 
considered whether he might qualify for a rating under Diagnostic 
Code 5255 for impairment of the femur.  38 C.F.R. § 4.71a.  Under 
this Code, a 10 percent rating is warranted for malunion of the 
femur with slight knee or hip disability; a 20 percent rating is 
warranted for malunion with moderate knee or hip disability; and 
a 30 percent rating is warranted for malunion of the femur with 
marked knee disability.  In the instant case, however, an August 
2009 X-ray showed that the Veteran's hip was in normal alignment.  
Nor, is there any other evidence of record tending to indicate 
that the femur is malaligned at the hip joint.  Consequently, 
there is no basis for assigning a rating under Code 5255.

Additionally, the Board is cognizant of the August 2009 VA 
examiner's notation that there was "high clinical concern" for 
a possible hip fracture and that an MRI of the pelvis should be 
considered.  However, even if it were shown that some level of 
hip fracture is present, the Veteran simply has not exhibited the 
underlying symptomatology necessary to warrant a rating in excess 
of 10 percent for hip disability, irrespective of whether a 
fracture is present.  In this regard, there is no evidence of 
record to suggest the presence of nonunion of the femur, with or 
without loose motion, and no evidence to suggest the presence of 
a false joint.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 
202 (1995).  In this regard, the August 2009 VA examiner 
specifically found that there was objective evidence of pain on 
motion of the hip but no additional limitations after three 
repetitions of motion.  Additionally, the examiner found that 
while the hip disability had a moderate effect on sports and 
exercise, it had only a mild effect on chores, shopping, 
recreation, traveling, dressing and driving, and no effect on 
feeding, bathing, toileting and grooming.  Such a level of 
impairment is contemplated by the 10 percent rating already 
assigned.  

C.  Right lateral cutaneous neuritis

The Veteran's right lateral cutaneous nerve impairment has been 
rated under Diagnostic Code 8526 for impairment of the anterior 
crural (femoral) nerve.  38 C.F.R. § 4.124a.  Under this Code a 
10 percent rating is warranted for impairment with mild 
incomplete paralysis of the anterior crural nerve, a 20 percent 
rating is warranted for impairment compatible with moderate 
incomplete paralysis and a 30 percent rating is warranted for 
severe incomplete paralysis.  A 40 percent rating is warranted 
for impairment with complete paralysis of the quadriceps extensor 
muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  Companion 
Codes 8626 and 8726 provide for using the same scale for rating 
neuritis and neuralgia of this nerve, respectively.  The Board 
notes that as nerve paralysis has not been shown and as the 
Veteran's impairment has been described as neuritis and/or 
neuralgia, a rating code, which addresses these manifestations is 
appropriate.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  38 
C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic douloureux, 
or trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124 (2009).

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note 
following Diagnostic Code 8412.

The Board also notes that as the Veteran's nerve impairment has 
specifically been defined as involving the lateral cutaneous 
nerve, it appears that the impairment is more appropriately rated 
under Diagnostic Code 8629 for neuritis of the external cutaneous 
nerve or Diagnostic Code 8729 for neuralgia of this nerve.  
38 C.F.R. § 4.124a.  Under these Codes, a noncompensable rating 
is warranted for impairment, which is compatible with mild or 
moderate incomplete paralysis of the nerve and a 10 percent 
rating is warranted for severe to complete paralysis of the 
nerve.  Accordingly, in the instant case, it does not appear that 
the rating schedule would allow for assignment of a rating in 
excess of 10 percent.  Id.

The Board also notes that even if the Veteran's nerve impairment 
is appropriately rated under Code 8526, a rating in excess of 10 
percent is not warranted.  In this regard, the Veteran was noted 
to have symptoms of lateral thigh dyesthesia and numbness from 
the knee to the hip, along with paresthesias, with a sometimes 
burning sensation.  Such symptomatology appears most compatible 
with neuritis, which can involve sensory disturbances.  38 C.F.R. 
§ 4.123.  Thus, as the Veteran's nerve impairment is not 
objectively shown to involve any more severe manifestations of 
neuritis such as loss of reflexes, muscle atrophy or constant 
pain, the Board finds that the neuritis is not more than mild in 
degree.  Accordingly, there is no basis for assigning a rating in 
excess of 10 percent under Code 8526.  38 C.F.R. § 4.124a.    

Additionally, although the Veteran was found to have only 4/5 
muscle strength in the quadriceps, such a limitation of strength 
is still compatible with mild impairment.  Further, the August 
2009 VA examiner found that the veteran's nerve impairment was 
wholly sensory, indicating that the weakness of the quadriceps 
muscle was not associated with the nerve impairment.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. 
§ 3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claims should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The Veteran's 
complaints of pain, numbness, warmth, swelling, tenderness, 
instability, fatigue, decreased endurance and incoordination are 
fully contemplated by the relevant diagnostic criteria.  There is 
nothing in the record to suggest that his disability picture is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., Thun 
v. Peake, 22 Vet. App. 111 (2008).




ORDER

A rating in excess of 30 percent for status post total right knee 
replacement is denied.

A separate 10 percent rating for slight instability/subluxation 
of the knee is granted for the entire rating period.  The appeal 
is granted to this extent subject to the law and regulations 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for chronic right hip 
strain is denied.  

An initial evaluation in excess of 10 percent for right lateral 
cutaneous neuritis is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


